Case: 13-10035      Date Filed: 07/29/2013     Page: 1 of 2


                                                                  [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 13-10035
                               Non-Argument Calendar
                             ________________________

                     D.C. Docket No. 3:12-cr-00066-HLA-JBT-1



UNITED STATES OF AMERICA, llllllllllllllllllllllllllllllllllllllll

                                                                     Plaintiff-Appellee,

                                          versus

LORENZO LEE LEWIS, llllllllllllllllllllllllllllllllllllllll

                                                                 Defendant-Appellant.
                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                     (July 29, 2013)

Before MARCUS, MARTIN and HILL, Circuit Judges.

PER CURIAM:

       Donna Lee Elm, appointed counsel for Lorenzo Lee Lewis, in this direct

criminal appeal, has moved to withdraw from further representation of the appellant
              Case: 13-10035    Date Filed: 07/29/2013   Page: 2 of 2


and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Lewis’s conviction and sentence

are AFFIRMED.




                                         2